     Case 1:21-cr-20218-AHS Document 6 Entered on FLSD Docket 04/13/2021 Page 1 of 1

                                         MINUTE ORDER                                                        Page 1

                              Magistrate Judge Jonathan Goodman
                        King Building Courtroom 11-3                              Date: 4/13/2021     Time: 1:30 p.m.
Defendant: JOSE TERAZON MARTINEZ             J#: 41445-048       Case #: 21-CR-20218-SINGHAL
AUSA: Sean McLaughlin                                  Attorney: AFPD, Lauren Krasnoff
Violation: CONSPIRACY TO POSSESS WITH INTENT TO DISTRIBUTE Surr/Arrest Date: 4/13/2021                YOB: 1972
          METHAMPHETAMINE

Proceeding: Initial Appearance                                        CJA Appt:
Bond/PTD Held:       Yes      No       Recommended Bond:
Bond Set at:                                                          Co-signed by:
     Surrender and/or do not obtain passports/travel docs                   Language: Spanish
     Report to PTS as directed/or            x’s a week/month by            Disposition:
     phone:          x’s a week/month in person                             Brady Warning given. Defendant
     Random urine testing by Pretrial
     Services                                                               consents to appear via VTC. Defendant
     Treatment as deemed necessary                                          sworn and AFPD appointed. The court
     Refrain from excessive use of alcohol                                  grants the motion to UNSEAL the case.
     Participate in mental health assessment & treatment
     Maintain or seek full-time employment/education
     No contact with victims/witnesses, except through counsel
     No firearms
     Not to encumber property
     May not visit transportation establishments
     Home Confinement/Electronic Monitoring and/or
     Curfew          pm to           am, paid by
     Allowances: Medical needs, court appearances, attorney visits,
     religious, employment
     Travel extended to:
                                                                              Time from today to ________ excluded
     Other:                                                                   from Speedy Trial Clock
NEXT COURT APPEARANCE      Date:         Time:               Judge:                          Place:
Report RE Counsel:
PTD Hearing:      4/15/2021 at 10:00am (Miami Duty Court)
Prelim/Arraignment:      4/15/2021 at 10:00am (Miami Duty Court)
Status Conference RE:
D.A.R. LFL_01_04-13-2021/ 1:35pm                                      Time in Court: 10 mins
                                   s/Jonathan Goodman                                     Magistrate Judge
